DETAILED ACTION

The amendments filed on 10/06/2021 have been entered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ocequeda et al. (US 20190323335).

Regarding claims 1, 11,18, and 24, Ocequeda discloses a method of detecting a mud motor stall (abstract), comprising: obtaining drilling parameter data ( abstract discloses detecting mud motor stall through the acquisition of sensor data, fig 1 shows the drill string system used to detect mud stalls, fig 2 shows the computing system with processors used to acquire and analyze downhole data to determine if a motor stall has occured); using one or more stall detectors (115, 150, 170, 185) to perform a first stall detection operation comprising: determining, based on the drilling parameter data 

Regarding claims 2, 12, and 19,  Ocequeda further discloses that determining that the potential mud motor stall has occurred comprises: determining, based on the drilling parameter data, a rate of change of one or more drilling parameters (fig 3, step 340, [0051]); comparing the rate of change of the one or more drilling parameters to a threshold rate of change (abstract, [0054] shows that the stall index is calculated using the rate of change of the sensor data); and based on the comparison of the rate of change of the one or more drilling parameters to the threshold rate of change, 

Regarding claims 3, 13, and 20 Ocequeda further discloses generating the potential mud motor stall data using the drilling parameter data, and wherein generating the potential mud motor stall data comprises: filtering processed measurements of one or more drilling parameters by: identifying change points in the processed measurements (fig 4 shows the identification of data shown in interval 412 in order to determine whether motor has stalled or not); and eliminating the processed measurements lying outside of a range defined by the change points ([0067] discloses the use of data located in interval 412 to determine if motor has stalled); and using the filtered processed measurements to generate the potential mud motor stall data ([0067] discloses the use of data located in interval 412 to determine if motor has stalled).

Regarding claims 4, 14, and 21,  Ocequeda further discloses generating the potential mud motor stall data comprises generating, using the drilling parameter data, one or more signatures of the potential mud motor stall (abstract, [0051]-[0053] discloses the use of a stall index which represents a signature of the mud motor stall).

Regarding claims 5, 15, and 22,  Ocequeda further discloses comparing the potential mud motor stall data to the stored mud motor stall data comprises comparing the one or more signatures of the potential mud motor stall to one or more stored 

Regarding claims 8 and 16, Ocequeda further discloses that the method further comprises: if the potential mud motor stall is determined to be a mud motor stall, adjusting one or more drilling parameter setpoints associated with one or more drilling parameters (fig 3, step 360, [0064] discloses decreasing RPM to 0).

Regarding claim 9, Ocequeda further discloses before adjusting the one or more drilling parameter setpoints, determining a severity of the mud motor stall based on one or more of: one or more of minimum and maximum values of one or more drilling parameters during the mud motor stall; a rate of change of one or more drilling parameters during the mud motor stall (fig 5 shows the use of graphical display of drilling parameters that gives an indication of the severity of the stall based on the max , min , and rate of change values observed through the graph); and an amount by which one or more operational thresholds of a mud motor were exceeded during the mud motor stall, wherein the adjusting is based on the determined severity of the mud motor stall ([0064] discloses that the use of corrective action in the form of unwinding of top drive torque below a threshold, this action is dependent on the severity of the mud motor stall ).

Regarding claims 10, 17, and 23, Ocequeda further discloses generating a notification or initiating an alarm in response to one or more of: determining that the potential mud motor stall has occurred; and determining that the potential mud motor stall is a mud motor stall (abstract, [0086] discloses triggering of a notification such that the particular activity may be driven by a user).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ocequeda et al. (US 20190323335) as applied to claim 5 above, and further in view of Ringer (US 20180023382)

Regarding claim 6, Ocequeda further discloses that the one or more signatures of the potential mud motor stall to the one or more stored signatures of the one or more mud motor stalls comprises using analysis to determine one or more distances between the one or more signatures of the potential mud motor stall and the one or more stored signatures of the one or more mud motor stalls ([0051]-[0053] discloses analyzing 
Ocequeda is silent regarding the use of dynamic time warping analysis as a way of determining the stall index threshold. 
Ocequeda and Ringer both disclose similar drilling data analysis. Ringer teaches the use of Dynamic Time warping as a way of analyzing drilling data ([0066]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ocequeda and Ringer before him or her, to modify the method disclosed by Ocequeda to include the use of Dynamic Time warping as taught by Ringer in order to provide optimal data analysis capabilities. 

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed on 10/06/2021 have been fully considered but they are not persuasive. 
Applicant states that Ocequeda fails to teach “generating mud motor stall data using the drilling parameter data; and comparing the potential mud motor stall data to 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







11/4/2021